DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group III, directed to claims 38-40, in the reply filed on 6/4/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 21-27 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/4/2021.

Claim Objections
Claim 47 is objected to because of the following informalities:  
Claim 47 recites “…lithium, or phosphate fluoride (LiPF6)…”.  Phosphate fluoride and LiPF6 are different materials.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40, 42 and 44-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation “the soluble metals selected from the group consisting of…phosphate, fluoride”.  This limitation renders the claim indefinite because phosphate nor fluoride are metals.
Claim 42 recites the limitation “the graphite is in the form of graphene”.  This limitation renders the claim indefinite because graphite and graphene are different materials and, thus, it is unclear how graphite is in the form of graphene.
Claim 44 recites the limitation “the graphite in the acidic solution is in the form of graphene and obtained from the anode of the spent lithium ion battery or cell”.  This limitation renders the claim indefinite because graphite and graphene are different materials and, thus, it is unclear how graphite is in the form of graphene.
Claim 44 recites the limitation "the anode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 45 recites the limitation “the graphite is acid treated and recovered from the acidic solution in the form of graphene”.  This limitation renders the claimed indefinite because claim 44, upon which said claim depends, recites the graphite is in the form of graphene and, thus, unclear whether graphite is present in the acidic solution, whether graphene is present in the acidic solution or graphite is acid treated and then recovered in the form of graphene.
Claim 45 recites the limitation "the anode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 45-47 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 45 recites the limitation “the graphite is acid treated and recovered from the acidic solution in the form of graphene”.  This limitation fails to further limit claim 44, upon which claim 45 depends, reciting that the graphite in the acidic solution is in the form of graphene.  Thus, the subject matter of claim 45 conflicts with claim 44.
Claim 46 recites the limitation “the metal foil anode is covered with graphene”.  This limitation fails to further limit claim 39, upon which claim 46 depends, reciting “a metal foil anode including the graphite”.  Thus, the subject matter of claim 46 conflicts with claim 39.
Claim 47 recites the limitation “a copper foil anode covered with a graphite or graphene”.  This limitation fails to further limit claim 39, upon which claim 46 depends, reciting “a metal foil anode including the graphite”.  Thus, the subject matter of claim 46 conflicts with claim 39.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 38-41, 43 and 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (JP 2016-186118A, refer to English translation) in view of Tanii et al. (US 6,524,737).
Regarding claim 38, Yokota discloses an acidic solution for recovery of graphite from a lithium ion cell or battery (acidic solution [0023]), the acidic solution including an acid and a spent lithium ion cell or battery providing to the acidic solution lithium, and one or more of soluble organics, soluble metals, and suspended solids, the acid includes hydrochloric acid, sulfuric acid, nitric acid, or combinations thereof (lithium ion battery recycling raw material is added to an acidic solution such as sulfuric acid [0023] raw material is a so-called battery slag [0018]) and has an acid concentration of about 0.5 to about 30 weight percent in an aqueous solution with a pH of about 1 or less (lower pH is preferable, and the pH is preferably 0 < pH < 2.5 [0033]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
Further regarding claim 38 reciting “has an acid concentration of about 0.5 to about 30 weight percent in an aqueous solution”, the published specification discloses mineral acids such as sulfuric acid have a concentration of about 0.5 to about 30 percent in aqueous solutions and have a pH of about 1 or less ([0022]).  Since Yokota teaches sulfuric acid ([0023]) and a pH preferably 0 < pH < 2.5 ([0033]) and, thus, substantially the same as the acidic solution of claim 38, it will, inherently, have the recited concentration amount.
Further regarding claim 38 reciting “for recovery of graphite”, statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process).  See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
Further regarding claim 38, Yokota does not disclose a spent lithium ion cell or battery providing to the acidic solution graphite.
Tanii discloses a safe and efficient method of dismantling used lithium ion batteries (Title, Abstract), where aluminum and copper foil are dissolved in a hydrochloric acid solution used to remove lithium cobalt oxide from the aluminum foil of the positive electrode and graphite from the copper foil of the negative electrode (C24/L58-61).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known acid solution including the positive electrode and negative electrode including graphite of a battery to remove the electrode active materials was recognized as part of the ordinary capabilities of one skilled in the art.  
 	The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
 	It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Regarding claim 39, modified Yokota discloses all of the claim limitations as set forth above.  Modified Yokota further discloses the spent lithium ion cell or battery of the acidic solution includes a metal oxide cathode (Yokota: [0018]-[0019]), a metal foil anode including the graphite (C24/L58-61), an electrolyte (electrolyte solution C14/L45-52), and a polymeric separator (porous resin film for separator C14/L45-52).
Regarding claim 40, modified Yokota discloses all of the claim limitations as set forth above.  Yokota further discloses the soluble metals selected from the group consisting of calcium, magnesium, zinc, copper, aluminum, iron, phosphate, fluoride, rare earth metals, cobalt, nickel, or combinations thereof (further contains iron copper, aluminum [0012]).
Regarding claim 41, modified Yokota discloses all of the claim limitations as set forth above.  Yokota further discloses a temperature of acidic solution is about 50°C to about 70°C (20 °C to 80 °C [0030]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
Regarding claim 43, modified Yokota discloses all of the claim limitations as set forth above.  Yokota further discloses wherein the acid is sulfuric acid (sulfuric acid [0023]). 
Regarding claim 47, modified Yokota discloses all of the claim limitations as set forth above.  Yokota further discloses the acidic solution includes one or more of a copper foil anode covered with a graphite or graphene; an aluminum foil cathode covered with one or more of a cobalt nickel alloy, lithium cobalt oxide, lithium iron phosphate, lithium manganese oxides, lithium fluoride phosphate, lithium moly oxide, or nickel cobalt oxide (positive electrode material with aluminum foil [0018], positive electrode active material composed of one or more elements of lithium, nickel, cobalt and manganese, single metal oxide or composite metal oxide [0019], [0031]); an electrolyte including one or more of polymeric organics, organic solvents, phosphates, fluorides, lithium salts, organic solvents, lithium, or phosphate fluoride (LiPFr,); a polymeric separator including polypropylene or polyethylene; or a battery case of a metal or polymeric laminate.
Regarding claim 48, modified Yokota discloses all of the claim limitations as set forth above.  Further regarding claim 48 reciting “the spent lithium ion cell or battery in the acidic solution is disassembled”, claim limitations of product claims are granted patentable weight based on their final structure and not by the method of which it was made or any intermediate products thereof.  Product-by-process limitations are not given patentable weight since the method does not provide addition structure to the claim (see MPEP 2113 and 2114).

Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (JP 2016-186118A, refer to English translation), as applied to claims 38-41, 43 and 47-48 above, in view of Byun et al. (US 2018/0170763).
Regarding claim 49, modified Yokota discloses all of the claim limitations as set forth above.  However, modified Yokota does not further disclose the acidic solution includes about 100 to about 5000 ppm of lithium.
	Byun discloses a wet process for recycling waste batteries is a process of dissolving waste batteries in sulfuric acid and extracting valuable metals using solvents, where concentration of contained lithium in lithium waste solution is as high as about 3000 ppm ([0004], [0006]).
	An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known lithium concentration in lithium waste solution was recognized as part of the ordinary capabilities of one skilled in the art.  
 	The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
 	It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        6/17/2021